Citation Nr: 0814904	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-30 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for Human 
Immunodeficiency Virus (HIV) infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1955 to September 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence was received in 2006 after the case had 
been certified to the Board by the RO.  Under 38 C.F.R. § 
20.1304, such evidence usually requires a return of the case 
to the RO for review, consideration, and preparation of a 
SSOC prior to a Board decision, unless there has been a 
waiver of such initial RO review.  The evidence in this 
instance consists of lay statements and other lay evidence 
previously submitted and already of record at that time of 
the last of the SSOC and thus do not preclude a decision by 
the Board at this time.  


FINDINGS OF FACT

1.  The veteran did not have "service in the Republic of 
Vietnam" and is not entitled to a presumption of Agent 
Orange exposure.

2.  Diabetes mellitus is not shown to be present in service 
or until many years after service, and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking this condition to military service.

3.  Peripheral neuropathy is not shown to be present in 
service or until many years after service, and there is no 
persuasive medical nexus evidence of record otherwise 
etiologically linking this condition to military service.

4.  HIV infection is not shown to be present in service or 
until many years after service, and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking this condition to military service.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in service due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  HIV infection was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  38 
U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. § 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2007).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Diabetes Mellitus and Peripheral Neuropathy

In this case, the veteran contends that diabetes mellitus and 
peripheral neuropathy had their onset during military service 
as a result of exposure to Agent Orange.  Because the claims 
involve similar issues and evidence, and as similar legal 
principles apply, the Board will address them in a common 
discussion.

Service medical records (SMRs) show no diagnosis of diabetes 
mellitus or peripheral neuropathy.  On his separation 
examination in August 1958, the veteran had negative results 
for sugar by urinalysis testing.  He was initially diagnosed 
with diabetes mellitus in 2004 with resulting peripheral 
neuropathy.  His remaining post service medical records 
reveal that his treatment for diabetes mellitus has been 
continual since that time.  Thus he has been diagnosed with 
one of the enumerated conditions for which presumptive 
service connection due to Agent Orange exposure is available.  

The evidence does not reflect that the veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, as required by regulation.  
Rather his DD Form 214 shows that he served on active duty 
from January 1955 to September 1958 and does not reflect any 
service in Vietnam.  Further, the veteran did not receive any 
decorations or medals that would reflect service in Vietnam.  
In the absence of evidence of actual duty or visitation in 
Vietnam, he is not entitled to a presumption of Agent Orange 
exposure.

While the veteran does not contend that his period of active 
service in the 1950s included service in Vietnam, he does 
contends that his civilian employment with the American Red 
Cross in the 1970s entitles him to service connection for 
diabetes mellitus, type II and resulting peripheral 
neuropathy, on a presumptive basis.  In support of his claim 
the veteran submitted an identification card from the 
Department of Defense dated in January 1970 indicating his 
position as Assistant Field Director.  He contends that he 
was assigned to the military service of the US Army as a 
uniformed member of the American Red Cross and spent a total 
of 8 months in Pleiku and An Khe.  The Board notes that, for 
VA purposes, service in the American Red Cross is not 
considered active duty under the statutes and regulations 
governing awards of service connection.  See 38 C.F.R. § 3.7 
(2007).  Accordingly, even assuming arguendo that the veteran 
did visit Vietnam with the American Red Cross, the Board 
finds that his civilian employment does not entitle him to 
presumptive service connection for diabetes mellitus or 
peripheral neuropathy.  Thus, the veteran does not have the 
requisite type of service in the Republic of Vietnam as 
defined by 38 C.F.R. § 3.313(a) and § 3.307(a)(6)(iii), and 
the presumption of exposure to herbicides agents under 38 
C.F.R. § 3.307 does not apply.

Nevertheless, even if a veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

With regard to whether the evidence establishes a direct 
connection between the veteran's service and his development 
of diabetes mellitus and peripheral neuropathy, as previously 
noted, the service medical records in this regard are 
negative.  Additionally, the first diagnosis of diabetes 
mellitus occurred in 2004, 46 years after separation from 
service, making it impossible to grant him presumptive 
service connection for manifestation of a chronic disability 
within one year after separation from service.  38 C.F.R. 
§§ 3.307 and 3.309.  Nor is there any medical evidence 
whatsoever linking his diabetes mellitus or peripheral 
neuropathy to his military service many decades earlier.  
After carefully reviewing the veteran's claims file, the 
Board finds that, in the absence of competent medical 
evidence linking his diabetes mellitus and peripheral 
neuropathy to service, the veteran's claims must be denied.

The veteran has also submitted books about the American Red 
Cross and Women Airforce Service Pilots (WASPs) of World War 
II.  Other evidence submitted includes articles printed from 
the Internet that for the most part refer to disabilities not 
currently at issue.  However, this evidence is insufficient 
to provide evidence of a link between military service and 
diabetes mellitus and peripheral neuropathy as it is simply 
"too general and inconclusive" to make a link more than 
speculative or to outweigh the specific medical evidence in 
this case.  See Sacks v. West, 11 Vet. App. 314 (1998).  


HIV Infection

As to the issue of entitlement to service connection for HIV 
infection, SMRs are silent for any complaints, findings or 
diagnosis of HIV infection, but do show that he was treated 
on multiple occasions for penile discharge and lesions of the 
genitalia in November 1955, April 1956, December 1956, and 
July 1958.  He was treated for an episode of diarrhea in 
March 1958 just prior to discharge.  At separation in August 
1958 it was noted the veteran was treated for GC (gonorrhea), 
infections with no complications or sequelae.  Although it 
was also noted that he was 9 pounds underweight, the 
examining physician provided no further summary or 
elaboration, and there was no diagnosis of chronic 
manifestations as a result of the venereal diseases treated 
during service.  

Post-service medical evidence shows that the veteran is 
currently diagnosed with HIV infection since 1996, 38 years 
after service discharge.  The absence of evidence of a 
chronic disability in the SMRs or of persistent symptoms of a 
disability between separation from service along with the 
first evidence of a disability many years later constitutes 
negative evidence tending to disprove the assertion that the 
veteran's HIV infection had its onset during service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  In addition, the record 
is negative for a medical opinion linking the HIV infection 
to military service.  See Hickson, supra.

The Board emphasizes that while the veteran may well believe 
that he now has HIV of service onset, he cannot support the 
claim on the basis of his assertions alone.  He is not 
qualified to render an opinion as to the causation or 
etiology of his currently claimed disorder, or establish a 
diagnosis based upon in-service experiences.  See Espiritu v, 
Derwinski, 2 Vet. App. 492 (1992) (holding that a lay witness 
can provide an "eye-witness" account of visible symptoms, 
but cannot offer evidence that requires medical knowledge, 
such as causation or etiology of a disease or injury).  Thus, 
the competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In a February 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter pre-dated the RO's May 2005 rating decision.  See also 
VCAA letter dated in March 2006.

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records and post service treatment 
reports are of record.  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his claims for service 
connection; however, given the facts of this case a VA 
examination is not required.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, there is no credible, competent evidence indicating 
that diabetes, peripheral neuropathy or HIV may be associated 
with service.  Instead, it is clear upon review of the record 
that the veteran developed the claimed disabilities many 
years after separation from military service.  Because the 
evidence of record is sufficient to make a decision on the 
claims, VA is not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
current disability and an indication of a causal connection 
between the claimed disability and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claims in question 
are being denied, such matters are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for HIV infection is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


